Citation Nr: 0028290
Decision Date: 10/26/00	Archive Date: 12/28/00

Citation Nr: 0028290	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  92-03 356	)	DATE OCT 26, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Larry Weiser, Attorney-at-law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1942 to January 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that no new and material 
evidence had been received to warrant reopening the veteran's 
claim of entitlement to service connection for rheumatic 
heart disease.  The Board denied reopening that claim in 
August 1992.  Upon reconsideration in September 1994, the 
Board, inter alia, reopened the claim and denied service 
connection for rheumatic heart disease.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), which vacated 
the September 12, 1994 Board decision on the merits and 
remanded the case for further development and 
reconsideration.  The case now returns subsequent to 
completion of the Board's October 1997 remand requests, 
undertaken consistent with the Court's December 18, 1996, 
judgment.  Insofar as the Court did not vacate the Board's 
September 1994 determination that new and material evidence 
had been received and that the claim was reopened, such 
matter is not revisited herein below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
procured.

2.  The evidence of record does not show the presence of 
rheumatic or other heart disease during active service or 
within the initial post-service year.

3.  The evidence of record shows that the veteran did not 
have rheumatic fever during active service.

4.  The evidence of record shows that rheumatic heart disease 
is not related to an in-service typhoid injection, and is not 
otherwise related to service.


CONCLUSION OF LAW

Rheumatic heart disease was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiac disease, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In the adjudication that follows a finding of well 
groundedness, the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  The 
Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Available service medical records are negative for note of 
rheumatic fever, rheumatic heart disease, other cardiac 
diagnosis, or any notation of cardiac abnormalities.  At 
service entrance, the veteran's heart was clinically 
evaluated as normal.  On July 14, 1942, the veteran was 
treated for a contusion of the right knee; the veteran 
reported he had fallen from his hammock while sleeping, 
striking his right knee.  He was treated with boric acid 
compresses and discharged to duty as well on July 16, 1942.

On July 25, 1942, the veteran was brought to the dispensary 
on a stretcher complaining of an inability to breathe and 
general weakness.  His temperature at the time was 102 
degrees.  Examination revealed tender back muscles and an 
urticarial eruption on the upper truck.  Service personnel 
noted that the veteran had had a typhoid inoculation on July 
24.  The diagnosis was anti-inoculation, typhoid.  The 
veteran was treated with routine medication and returned to 
duty on July 29, 1942.  Service records also note psychiatric 
evaluation and hospitalization.  Discharge records indicate 
discharge by reason of a constitutional psychopathic state 
and inadequate personality.  In connection with 
hospitalization to evaluate the above, examination of the 
heart was noted to be normal, without evidence of murmurs.  

The claims file contains a report from St. Luke's Hospital, 
dated in May 1943.  Such indicates admission with complaints 
of right knee edema and a history of edema of the knees, 
wrists and eyelids for several days.  The impressions were 
urticaria and psychoneurosis.  The veteran was discharged 
after one day.

In November 1943, the RO received the veteran's initial claim 
for VA compensation benefits, specifying the nature of the 
disease or injury for which the claim was made as 
nervousness.

The report of VA examination conducted in May 1944 includes 
note of a mitral systolic murmur at the apex when the veteran 
was lying on his left side.  At that time the veteran gave a 
history of two weeks' private hospitalization in June 1943 
for joint swelling.  The May 1944 VA examination diagnoses 
were psychopathic personality with psychoneurotic 
neurasthenic symptoms and observation for mitral 
regurgitation.

In an August 1944 rating decision the RO granted service 
connection for psychoneurosis, neurasthenia.

The claims file contains a report of VA hospitalization at 
the VA Medical Center in Minneapolis from June to October 
1945 for an acute exacerbation of rheumatoid arthritis.  A 
neuropsychiatrist noted the veteran's "conscious 
exaggeration" of his disability.  Associated records include 
the veteran's report of episodes of joint swelling and 
soreness, in December 1942, sometime in 1943, and in April 
1945.  A June 1946 letter from a state service organization 
quoted a psychiatric examiner's opinion on examination in 
January 1946 that the veteran was suffering from probable 
rheumatoid arthritis of both feet.

In May 1947, the veteran presented for a VA examination.  He 
complained of shortness of breath upon exertion and gave a 
history of arthritis affecting his hands, feet and back.  The 
examiner heard a strong mitral type of systolic murmur at the 
apex, transmitted to the left lateral chest wall.  Upon 
slight exercise such became extremely pronounced.  The 
examiner noted that the force of the veteran's pulse seemed 
out of proportion to slight exertion.  Also noted was heart 
enlargement.  The diagnoses were psychopathic personality; 
rheumatoid arthritis; a history of psychoneurosis; and 
possible active rheumatic heart disease. 

From August to September 1949, the veteran was admitted for 
VA hospitalization at the VA Medical Center located in Coral 
Gables, Florida, with a nine month history of intermittent 
"numbness with stopping of heart".  He provided a history 
of hospitalization for rheumatoid arthritis from July to 
October 1945, for which he was treated with bed rest and 
casting.  He also reported a history of dizziness, ankle 
edema and shortness of breath.  A report of electrocardiogram 
was interpreted as showing only a suggestion of left 
ventricular hypertrophy at that time.  The diagnoses shown on 
the discharge summary are rheumatic heart disease with mitral 
insufficiency and stenosis, aortic stenosis and 
manifestations of paroxysmal tachycardia, Class I, inactive; 
and, psychoneurosis, somatization reaction, tachycardia.

In January and February 1952, the veteran was hospitalized at 
Minnesota, VA, for psychiatric problems.  

A Report of Contact, dated in May 1952, includes note that 
the veteran had been admitted to a private hospital for a 
rheumatic lesion.  In a letter dated in June 1952, Dr. M.G., 
noted the veteran's admission complaints of pain in the 
precordial area.  Dr. M.G. indicated that the veteran's 
trouble was based on a neuropsychiatric disorder and that his 
heart was "quite normal."  On a claim for medical expenses 
for this hospitalization, it was reported that no evidence of 
rheumatic heart disease could be found and that his pain on 
admission was probably due to spasm in the cardiac end of the 
esophagus or colon.

In March 1954 the veteran was recommended for VA psychiatric 
treatment after appearing for evaluation and evidencing 
anxiety, a rapid pulse, flushing, and sweating as well as 
aggressiveness, hostility and depression.  Physical 
examination at that time was essentially negative.

In October 1954, the RO found clear and unmistakable error 
and severed service connection for the veteran's anxiety 
disorder/psychoneurosis; this decision was affirmed by the 
Board in November 1955.

In September 1961, the RO received the veteran's claim of 
entitlement to VA benefits based on rheumatoid arthritis.  
Dr. P.M., in a letter dated in September 1961, noted a long-
standing rheumatoid spondylitis, reported by the veteran to 
have been present since 1945.

In January 1962, the veteran presented for VA examination.  
No significant cardiovascular abnormality was noted and chest 
x-rays were interpreted as normal.  The veteran complained 
relevant to his joints; the diagnosis was conversion 
reaction, manifested by some exaggeration of somatic 
complaints.

At the time of VA examination in July 1982, the veteran's 
heart was stated to appear normal in size and no murmurs were 
noted.  He provided a history of joint problems and stated 
that he was discharged from service due to left foot and 
psychiatric problems.  No cardiac diagnoses are shown on the 
examination report.

VA records dated in January 1988 note mitral stenosis and an 
auricular flutter.  The veteran complained of double vision, 
headaches and dizziness.  An electrocardiogram suggested 
possible left ventricular hypertrophy.  A discharge summary 
includes note of the veteran's reported history of rheumatic 
fever at age 19, for which he was hospitalized for one year.  
In another hospital summary the veteran was noted to have had 
rheumatic fever as a teenager.  The diagnoses were mitral 
stenosis, and echocardiogram evidence of mitral valve 
disorder and auricular flutter.  Other testing revealed 
slight right ventricular enlargement, a calcified mitral 
valve and slight enlargement of the left atrium.  During VA 
hospitalization in February 1988, a diagnosis of mitral valve 
stenosis, rheumatic, was noted.  

In January 1988 the veteran advised the RO that he was being 
treated at VA for a heart problem.  He stated he had a heart 
problem while in the Navy and that he was treated for nearly 
three years, from 1943 to 1945 for that problem.  In a 
February 1988 statement he set out that his attending 
physician, Dr. Limber, "states that the heart condition for 
which I am presently being treated is a long-standing problem 
which may be directly connected to some medications I had 
administered while on active duty and the residuals of a 
serious fall I suffered (also while on active duty)."  The 
veteran indicated he had been service-connected for rheumatic 
heart disease but that his benefits had been terminated.

A VA discharge summary dated in April 1988 shows a diagnosis 
of mitral stenosis with slow auricular fibrillation.  The 
summary noted that the veteran had had rheumatic fever at age 
20, with prolonged hospitalization followed by joint pains.  

In March 1989, the veteran was treated at a VA hospital for 
anxiety with hyperventilation syndrome.  Physical examination 
was noted to be unchanged specifically including 
murmur/mitral stenosis.  

A VA medical record report dated in June 1989 notes that the 
veteran had had rheumatic fever at age 20 with subsequent 
mitral valve stenosis, cardiac dysrhythmias requiring 
surgical placement of an artificial valve and left 
ventricular pacemaker implantation.  In an October 1989 
statement Dr. Limber reported that the veteran had had a 
mitral valve replaced and a permanent pacemaker installed in 
March 1989.

In a statement received in March 1991, the veteran stated 
that he left the Navy with severe health problems, to include 
joint swelling.  He stated that in March 1943 he was 
diagnosed with rheumatic fever at Milwaukee General Hospital 
and that he was treated until July 1943 at the Duluth, 
Minnesota, VA Medical Center for the same diagnosis.  He set 
out a list of subsequent treatment.

A June 1991 VA outpatient entry notes "[p]atient has good 
history for Rheumatic fever while in the navy.  Never 
diagnosed but discharged because he kept complaining of joint 
pain."  The signing physician, Dr. Shaw, noted that the 
disease was "well documented in 4 volumes of VA charts."

The claims file contains an excerpt from a medical treatise 
pertaining to rheumatoid factors in young normal subjects 
following anti-typhoid/antitetanic vaccination.  IgG 
Rheumatoid Factors Behavior in Young Normal Subjects 
Following Vaccination, S. Procaccia, G. Borroni, D. 
Lanzanova, E. Papini, R. Perego, P. Ferrante (Bollettino Dell 
Instituto Sieroterapico Milanese, 1983).

In August 1991, the veteran advised the RO that Dr. Shaw told 
him that he was allergic to shots given in boot camp in 1942, 
resulting in streptococcus and in turn rheumatic fever and 
mitral stenosis.  The veteran indicated he had been 
unconscious in the hospital for five days with a temperature 
of 102 degrees and that thereafter his joints would swell up.  

The claims file contains a letter dated in November 1992, in 
which Dr. Shaw identified himself as the retired Chief of 
Surgery at the Spokane, VA Medical Center.  Dr. Shaw reported 
that the veteran had his old records with him at the time of 
evaluation in June 1991.  Dr. Shaw noted hospitalization for 
swollen and aching joints after a febrile episode that 
occurred after typhoid fever inoculation and that one of the 
diagnoses listed at discharge was possible rheumatic fever.  
Dr. Shaw noted that a year following service the veteran was 
diagnosed with a heart murmur that had not been presented at 
induction.  Dr. Shaw then cited the RO's termination of the 
veteran's disability due to a VA finding that rheumatic heart 
disease was not service connected and opined that the 
termination was in error because the history was more or less 
classical with history of rheumatic fever and its sequelae.

In February 1994, the Board requested an independent medical 
expert (IME), a physician and associate professor with the 
Department of Medicine, Division of Rheumatology, at the 
University of Colorado Health Sciences Center, to provide an 
opinion with respect to the etiology of rheumatic heart 
disease and rheumatoid arthritis.  The Board set out a 
summarized medical history, to include note of the veteran's 
neuropsychiatric and arthritis problems.  The Board also 
included note of the veteran's legal problems following 
service, and indicated that the Board did not find him 
credible as a witness.  The Board set out specific questions, 
asking the IME to consider the treatise evidence submitted by 
the veteran, in-service urticarial reaction, and reports of 
joint swelling in the early 1940s, in conjunction with 
medical principles to state the probability that rheumatic 
heart disease began in service, within the initial post-
service year, or whether any pre-existing disease process 
increased in severity during service.

The claims file contains a copy of the obtained IME opinion, 
dated in March 1994.  The IME first stated that the foreign 
medical publication submitted by the veteran did not support 
the hypothesis that a vaccination can cause rheumatic fever.  
The IME discussed the detailed medical premises and findings 
in the submitted article in support of his conclusion.  

The IME next discussed the veteran's July 1942 reported 
illness, noting that:

[t]he brief discharge summary which lists 
pertinent findings indicates that this 
veteran's febrile reaction was typical 
for a serum sickness type reaction post 
vaccination.  The patient at that time 
did not meet criteria nor exhibit any 
major criteria for rheumatic fever as 
there was no documentation of carditis, 
polyarthritis, subcutaneous nodules, 
erythema marginatum or chorea.  

The IME noted that urticaria was different than subcutaneous 
nodules or erythema marginatum and that there was a good 
reason for the veteran's fever and myalgias, "i.e., post 
vaccination reaction."  The IME noted no clinical or 
laboratory evidence for a recent streptococcal pharyngeal 
infection, stated to be the etiologic agent of rheumatic 
fever.

The IME concluded by noting that during the veteran's brief, 
approximate seven month, service period, multiple medical 
examiners evaluated his complaints, to include of joint 
swelling and pain, and that not one medical officer diagnosed 
acute rheumatic fever.  The IME stated "therefore I think 
that it is most unlikely that he acquired rheumatic fever in 
the service."  The IME instead noted that there was indirect 
information of civilian hospitalization in 1945 for joint 
swelling and suspected "that episode may have been 
consistent with rheumatic fever."

In March 1994, the RO provided the veteran and his attorney 
with a copy of the obtained IME opinion.  In response the RO 
received an opinion dated in May 1994, from K.C., M.D., who 
reported review of the veteran's VA and service medical 
records and addressed the question of whether rheumatic heart 
disease originated during service, to include whether in-
service typhoid inoculation contributed to valvular heart 
disease.  Dr. K.C.'s letterhead reads "Medical and Legal 
Consultation."

Dr. K.C. indicated that the veteran "did have onset of 
rheumatic fever while he was in the service and I see no need 
to confirm any association with typhoid inoculation in this 
regard."  In explanation Dr. K.C. discussed the varied 
symptom complex of rheumatic fever, to include fever, 
carditis, migratory polyarthritis, chorea, erythema 
marginatum and subcutaneous nodules and also discussed the 
difficulty in making a diagnosis.  Dr. K.C. stated that joint 
problems were among the more usual presentations and that it 
was not uncommon that cardiac problems would not be 
discovered until later.  Dr. K.C. stated that "[i]t is 
frequently determined that a patient subsequently has 
rheumatic heart disease, but in fact has no known history of 
rheumatic fever."  Dr. K.C. noted that initial cardiac 
damage may go undetected for some time and that some sources 
showed that "up to 50 percent of adults with rheumatic heart 
disease have not been aware of a prior episode of rheumatic 
fever."

Dr. K.C. stated that the veteran: 

...experienced symptoms which certainly 
could be consistent with a rheumatic 
fever picture.  This happened to follow a 
typhoid inoculation.  His military 
records indicate he did not have a heart 
murmur on his induction into the service, 
and shortly following his discharge a 
cardiac murmur was detected.  He had an 
inoculation of typhoid and had a febrile 
reaction, which in the records was 
described as an urticarial eruption.  
Four days of hospital records are 
contained in approximately six column 
inches of typed notes.  This obviously 
means that much valuable clinical 
information is missing and was not 
recorded in those times, and may quite 
possibly mean he was not examined well.

Dr. K.C. then indicated it was "very probable that this 
patient had a concurrent or subsequent streptococcal 
infection..."  In summary, Dr. K.C. indicated that the 
veteran: 

..had the onset of valvular heart disease 
following some type of condition while he 
was in the service.  While it appears 
most likely this was rheumatic fever with 
subsequent mitral valve complications, it 
is certainly feasible that there was 
another etiology, but again the primary 
issue appears to be whether or not this 
was acquired while in the service.  In 
his situation, it appears highly probable 
that this was the case.

In a September 1994 Reconsideration decision, see 38 U.S.C.A. 
§ 7103(b) (West 1991), the Board denied service connection 
for rheumatic heart disease.  As noted in the Introduction, 
the veteran appealed to the Court.  On November 26, 1996, the 
Court issued a 28 page decision, in which the portion of the 
Board's September 1994 decision denying service connection 
for rheumatic heart disease was vacated and remanded.  The 
Court's vacate was based on a procedural deficiency in the 
Board's September 1994 decision.  Specifically, the Court 
found that the veteran had been potentially prejudiced, see 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), insofar as 
the Board reopened the claim of entitlement to service 
connection for rheumatic heart disease and then proceeded to 
adjudicate such on the merits "without first remanding the 
matter to the RO, without having asked [the veteran] if he 
had any objection to the Board's adjudication in the first 
instance, and without having explained to him how he might be 
prejudiced by such Board action."  The Court particularly 
cited VAOPGCPREC 16-91 (1992) and the fact that an IME 
opinion had been obtained and a medical response to that 
opinion had been submitted by the veteran subsequent to 
transfer of the case to the Board.  The Court further 
discussed the application of Thurber v. Brown, 5 Vet. App. 
119 (1993), BVA Chairman's Memoranda and 
38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant).  Accordingly, the Court 
vacated and remanded for action consistent with 
38 C.F.R. § 20.1304(c), Daniels v. Brown, 9 Vet. App. 348, 
352-53 (1996), and Austin v. Brown, 6 Vet. App. 547, 551 
(1994).

The Court held that the veteran must be advised that his case 
would be returned to the RO for re-adjudication and issuance 
of a supplemental statement of the case unless the Board 
received a waiver of procedural rights within a reasonable 
time period to be specified by the Board.  The Court further 
held that the Board must attempt to obtain a March 1943 
hospitalization record from the Milwaukee General Hospital 
and medical reports referred to by the Board as "having 
identified 'the onset of an infectious illness in the spring 
of 1943.'"  Finally, the Court stated that "if the Board or 
the RO wishes to utilize an [IME], it must be obtained by a 
process that presents the question(s) in a neutral and 
objective manner, expressing only those facts that are 
relevant to the question(s) posed."  The Court cited Bielby 
v. Brown, 7 Vet. App. 260, 268-69 (1994) (IME Letter must 
post hypothetical question to expert in manner that does 
"not suggest an answer or limit the field of inquiry by the 
expert"), and also cited Austin v. Brown, 6 Vet. App. 547, 
552 (1994) (process for developing additional medical 
evidence must "ensure impartiality", not be aimed at 
"support[ing] a predetermined outcome").  The Court stated 
that any request for an IME should focus on the relationship 
of the veteran's rheumatic heart disease to rheumatic fever 
and the symptoms experienced by the veteran during and after 
service.

The Court also noted that in a February 1988 statement the 
veteran related his VA treating physician, a Dr. Limber, 
opined "that 'the heart condition for which [the veteran is] 
presently being treated is a long-standing problem which may 
be directly connected to some medications [he] had [been] 
administered while on active duty and the residuals of a 
serious fall [he] suffered (also while on active duty).'"  
The Court noted that there was no indication of record that 
the RO had advised the veteran that he should submit a direct 
statement from the physician himself to the effect that there 
may be a causal link between the medication the veteran 
received in service and his present heart condition.  The 
Court concluded that on remand the Board should clarify 
whether the veteran still desired a hearing before the Board 
in view of his December 1991 request for one on a VA Form 9.

In October 1997, the Board remanded the case to the RO.  The 
Board requested the veteran to identify information pertinent 
to VA and non-VA treatment for heart disease, with the RO 
assisting him in obtaining identified information.  The RO 
was, in any case, to attempt to obtain a March 1943 report of 
hospitalization at the Milwaukee General Hospital.  The Board 
requested the veteran be advised of the probative value of a 
statement from Dr. Limber.  The Board requested that VA 
examination by a board-certified cardiologist be performed to 
obtain an opinion as to the etiology of rheumatic heart 
disease.  The Board also requested clarification as to the 
veteran's desire for a Board hearing.  

In January 1998, the veteran presented for VA examination by 
a board-certified cardiologist.  That examiner reviewed the 
claims file, to include prior examination reports and 
histories taken in conjunction therewith.  The examiner noted 
that the veteran "has a history of rheumatic fever which he 
believes may have occurred in the 1940s.  He gives no 
consistent history of an exact time, and suggestive 
symptoms."  The examiner then opined that the etiology of 
the veteran's mitral stenosis was without a doubt secondary 
to prior rheumatic fever.  The examiner stated that the 
veteran's "episodes recorded on record of various joint 
aches and pains as well as a history recorded of a urticarial 
reaction one day after an injection do not fit a consistent 
pattern of rheumatic fever.  Furthermore, at times in prior 
records, the patient apparently indicated a history of what 
he recalled to be rheumatic fever during his teenage years 
prior to military combat, etc."  The examiner concluded that 
"although the precise timing of his almost certain prior 
rheumatic fever is difficult to pinpoint, I cannot conclude 
that it relates to rheumatic fever suffered during his time 
of military service and likely if not almost certainly 
preceded that."  With respect to whether the veteran's in-
service typhoid injection had any connection to rheumatic 
fever/mitral stenosis, the examiner concluded that "it is 
very clear and unequivocally clear to me that there is 
virtually no connection whatsoever."  

In letters dated in November 1997 and March 1998, the RO 
requested the information required by the Board.  The RO also 
requested information from a private physician, Dr. G., 
Milwaukee County Hospital, Northwest General Hospital, and VA 
facilities located in Spokane, Duluth, Milwaukee, St. Paul, 
St. Cloud and San Francisco.  The claims file contains 
documentation that the VA Medical Centers in Salt Lake City, 
Milwaukee, San Francisco, Duluth and Kansas City did not 
locate or have no note of records pertinent to the veteran.  
Phone calls to the VA Medical Center in Miami failed to 
reveal additional records pertinent to the veteran.  The 
National Personnel Records Center has advised VA that no 
records from any VA Medical Center are located at that 
facility.  A search at the Federal Archive Center revealed no 
pertinent records.  The Milwaukee County Hospital (Froedtert 
Memorial Hospital) and Northwest General Hospital responded 
that no records pertinent to the veteran were on file.  The 
RO also initiated action to obtain Kaiser Permanente records 
pertinent to the veteran; in correspondence dated in May 
1999, the veteran's attorney has stated that such are not 
considered to be relevant to the veteran's appeal.

The RO received records from the Spokane, VA Medical Center 
dated from 1982 to 1992, including records from the Portland, 
Oregon VA Medical Center in 1988, reported above; records 
from the Portland, Oregon VA Medical Center dated in January 
1991; and records from the St. Cloud, Minnesota, VA Medical 
Center dated from January 1952 to June 1954; and also 
received a letter from Dr. Rivers dated in August 1996.

Additionally received VA records dated in March 1989 note no 
change in rheumatic heart disease with mitral stenosis, with 
attention directed to old records.  Records indicate care in 
February 1989 at a Salt Lake City facility.  In early 1989 
the veteran underwent mitral valve replacement.  Throughout, 
VA records include note of rheumatic fever at age 19 or 20 
per the veteran's history.  VA records dated in 1988 and 1989 
are signed by Dr. Limber, without inclusion of any opinion 
relating rheumatic heart fever to a typhoid injection in 
service or otherwise identifying the onset date of rheumatic 
fever/rheumatic heart disease as during service.

January 1991 records from the Portland, VA Medical Center 
reflect treatment following injuries to the head and spine.  
Chest x-ray was interpreted as showing post mitral valve 
prosthesis without active disease and records include no note 
of rheumatic fever or typhoid injection and no comments as to 
onset or etiology of heart disease.

Records from St. Cloud pertain to psychiatric evaluation and 
show physical and laboratory examinations to have been 
negative, without clinical note of heart disease or 
abnormality.

The clinical record signed by Dr. Rivers shows a diagnosis of 
rheumatic heart disease.  The veteran was noted to have had 
rheumatic heart disease in childhood.  The veteran's 
representative has indicated that attempts to obtain 
clarification from Dr. Rivers resulted in no further 
documentation.

Analysis

The claim of entitlement to service connection for rheumatic 
heart disease is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that the veteran has presented a claim 
that is plausible based on all the evidence:  A medical 
professional has opined that his rheumatic heart disease is 
related to the onset of rheumatic fever during active 
service.  

Where a claim is well grounded, VA has a duty to assist the 
veteran in developing his claim.  See 38 U.S.C.A. § 5107.  
Moreover, this case is now before the Board for 
Reconsideration after Court-ordered procedural and factual 
development.  Compliance by the Board and/or RO with remand 
directives is neither optional nor discretionary. Stegall v. 
West, 11 Vet. App. 268 (1998).  To that end, the Board first 
notes that consistent with the Court's November 1996 judgment 
and the Board's October 1997 remand, the RO requested 
clarification with respect to the veteran's desire for a 
hearing.  In June 1999, the veteran responded and withdrew 
his request for a hearing.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (1999).  

Also consistent with the Board's remand request, the RO 
requested the veteran to identify and/or submit medical 
evidence and followed through with attempts to obtain records 
from multiple VA and private facilities and from private 
physicians.  To the extent possible, all records identified 
as relevant have been obtained and associated with the claims 
file.  Furthermore, in connection with his claim, the veteran 
has been examined by a board-certified cardiologist with 
access to the entire claims file.  That physician provided 
the etiologic opinion requested in the Board's October 1997 
remand.  The veteran, and his attorney, have also had 
opportunity to present evidence and argument in support of 
the claim.  Accordingly, all actions requested in the Board's 
October 1997 remand, to include those set out by the Court in 
November 1996, have been accomplished, to the extent 
possible, and the Board will proceed to address the issue on 
appeal herein below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

With respect to the merits of the veteran's claim, the Board 
begins by noting that service medical records, to include 
entrance and discharge examination reports, are completely 
negative for diagnosis of rheumatic fever or findings of any 
cardiac abnormality or disease to include rheumatic heart 
disease.  38 C.F.R. § 3.303(a), (b).  Nor does the claims 
file contain competent clinical or laboratory evidence that 
rheumatic heart disease, or other cardiac disease, was 
manifested to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309.

Within the available records, the earliest notation of any 
cardiac abnormality, is the May 1944 VA examination evidence 
of a murmur, more than one year after service discharge.  See 
38 C.F.R. §§ 3.307, 3.309.  A heart murmur is merely a 
clinical finding and not a diagnosis.  See, e.g., 38 C.F.R. 
§ 3.303(b).  The May 1944 VA examination report does not 
include note or diagnosis of rheumatic fever or of rheumatic 
heart disease, and does not relate the cardiac finding to the 
veteran's period of service.  

Here, the Board recognizes that the veteran has given a 
history of hospitalization in 1943 for joint swelling.  The 
claims file does include record of private treatment in 
May 1943 for complaints of right knee and other joint 
swelling.  However, such record reflects only one day of 
hospitalization and does not include diagnosis or even 
comment as to the possibility of rheumatic fever; rather, the 
impressions at that time were urticaria and psychoneurosis.  
The RO's requests for additional records did not uncover 
further documentation relevant to the 1943 treatment.  

The diagnosis of possible rheumatic heart disease, first 
appears in the current record in a 1947 VA examination 
report, years after service discharge, and notably after a 
period of several months' hospitalization at a VA facility 
for rheumatoid arthritis.

A review of the medical evidence, both negative and positive, 
is consistent in diagnosing current rheumatic heart disease 
and in relating such to an episode of rheumatic fever.  The 
evidence is, however, discrepant in identifying when the 
veteran had rheumatic fever.  He has advanced argument that 
service medical records support the onset of rheumatic fever 
in service, manifested by complaints of malaise and 
demonstrated urticaria after a typhoid injection and/or based 
on joint complaints subsequent to a fall.  There is no 
competent evidence of record relating rheumatic heart disease 
to the veteran's in-service fall.

The veteran himself has repeatedly asserted that a connection 
exists between service, in particular in-service rheumatic 
fever with resulting rheumatic heart disease.  However, as 
the record does not reflect that he possesses a recognized 
degree of medical knowledge, his own opinions on medical 
diagnoses or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that 
the record includes prior RO and Board comments relevant to 
the veteran's credibility.  Such remarks are based on the 
veteran's in-service feigning of mental deficiency; post-
service evidence of symptom exaggeration noted by physicians; 
the inconsistent history reported by the veteran relevant to 
the nature, onset and circumstances of cardiac and other 
claimed disabilities, and by the veteran's legal problems 
post-service.  No matter the conclusion with respect to the 
veteran's credibility, he is not competent to relate any 
reported symptoms to diagnosed rheumatic fever, to establish 
the onset date of rheumatic fever, or to otherwise provide an 
opinion probative to the question of the etiologic 
development of rheumatic heart disease.  

The veteran has also related being told that his rheumatic 
heart disease was due to rheumatic fever of service onset, 
and, has specifically stated that Dr. Limber related such to 
in-service administration of medication and/or a serious in-
service fall.  Such assertion "...filtered as it (is) through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); and see Kirwin v. Brown, 8 Vet. 
App. 148 (1995).  The RO has specifically advised the veteran 
that he should submit any such opinion by Dr. Limber; he has 
not done so.  Available clinical records signed by Dr. Limber 
are absent any comments as to the onset of rheumatic fever or 
etiology of rheumatic heart disease.  Also, the record 
reflects that attempts to locate Dr. Limber were 
unsuccessful.

The Board also notes the contentions made by the veteran's 
attorney that the copy of Dr. River's August 1996 record is 
probative of the claim.  However, such shows only diagnosis 
without etiologic opinion and is thus not probative of the 
question before the Board.  In any case, Dr. Rivers noted a 
history of rheumatic fever in childhood and not in service.

The record does contain several competent medical opinions as 
to the etiologic question at issue herein.  First, the Board 
notes the opinion offered by Dr. Shaw, a retired Chief of 
Surgery at a VA Medical Center.  In statements Dr. Shaw has 
noted a good history and documentation of rheumatic fever in 
the veteran's VA charts and records.  The Board does not 
dispute that VA records reviewed by Dr. Shaw include 
reference to an episode of rheumatic fever in service.  
However, this is the history the veteran has provided VA for 
many years.  Dr. Shaw does not, however, reference any 
clinical findings or laboratory results in support of 
rheumatic fever in service or proximately thereto.  The Court 
has held that where a physician has given no supporting 
evidence for his conclusion such is of limited probative 
value.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Moreover, it does not appear that Dr. Shaw reviewed the 
veteran's service records.  In his statements, Dr. Shaw has 
indicated that the veteran was discharged from service due to 
joint pain, where, in fact, service records clearly show 
discharge due to an unsuitable mental capacity and not due to 
physical disability.  Dr. Shaw also discussed the veteran's 
in-service typhoid injection and noted that service discharge 
diagnoses included possible rheumatic fever.  Available 
service records are devoid of notation of any diagnosis of 
"possible rheumatic fever."  Finally, the Board notes Dr. 
Shaw's reference to the RO's erroneous termination of 
benefits based on rheumatic heart disease.  Such appears to 
be a misunderstanding, perhaps on the veteran's part.  In 
fact, the veteran was never service-connected for rheumatic 
heart disease or other cardiac disability.  He was service 
connection for neuropsychiatric disability.  Service 
connection for such was severed based on clear and 
unmistakable error.

The Court has held that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The Board is not bound to accept medical 
opinions, such as the above, which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  The Board further notes 
that the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians, such as the opinion by Dr. Shaw.  Chisem v. 
Brown, 8 Vet. App. 374 (1995).  

In short, Dr. Shaw's opinion appears based on consideration 
of inaccurate facts and an unsupported history reported by 
the veteran.  The Board thus finds that Dr. Shaw's opinion, 
particularly when considered in light of other medical 
evidence of record, is without probative value with respect 
to the question of whether a relationship exists between 
rheumatic heart disease and service.

In contrast to the above, the March 1994 IME considered VA 
records, available service records and records of private 
treatment and evaluation, and accurately notes the findings 
and conclusions reached therein.  The IME identified medical 
practice specific to rheumatology, a specialty particularly 
pertinent to the veteran's claim.  The IME gave specific 
reasons for discounting the medical treatise evidence 
submitted by the veteran.  The IME discounted a connection 
between the veteran's in-service typhoid injection and 
rheumatic fever/rheumatic heart disease.  In doing so the IME 
focused on the absence of manifestations consistent with 
rheumatic fever in service and stated that urticaria, shown 
both in service and within a year after service discharge, 
was not comparable to manifestations usually associated with 
rheumatic fever.  The IME refuted argument with respect to a 
streptococcal infection concomitant or proximate to the in-
service inoculation and manifestations of malaise, etc., as 
there was neither clinical or laboratory evidence of such 
streptococcal infection in service.  The IME also emphasized 
that despite examination and re-examination in service no 
examiner diagnosed rheumatic fever or even noted such as 
suspect.  The IME suggested that the veteran's 1945, post-
service, hospitalization was more consistent with the course 
of treatment for rheumatic fever.  In any case, that examiner 
found it "most unlikely" that the veteran had rheumatic 
fever in service.  The IME did not in any way link rheumatic 
or other heart disease to the veteran's period of service.

Dr. K.C., the private physician who prepared an opinion in 
rebuttal to the IME opinion, discussed the symptoms 
associated with rheumatic fever, particularly joint problems 
and opined that the veteran manifested symptoms that 
"certainly could be consistent with a rheumatic fever 
picture."  The Court has held that medical evidence must be 
more than speculative.  Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993) (where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).  The Board also notes that Dr. K.C. 
emphasized the absence of a heart murmur at service entrance 
and the presence of such after service.  Dr. K.C. cited as 
"very probable" concurrent or subsequent streptococcal 
infection in service despite the absence of any laboratory or 
other evidence of such in service records, and, based on the 
above concluded it "highly probable" that the veteran's 
valvular heart disease resulted from rheumatic fever acquired 
in service.  

The Board finds Dr. K.C.'s opinion to be of less probative 
value than the IME opinion.  The Board notes that Dr. K.C.'s 
medical specialty is not identified; his letterhead reads 
only "Medical and Legal Consultation."  In generally 
discussing rheumatic fever, Dr. K.C. identified 
manifestations that were similar to those identified by the 
IME and did not include a urticarial reaction.  Unlike the 
IME, however, Dr. K.C. did not explain why the veteran's 
urticarial reaction in service would or would not be 
consistent with rheumatic fever.  Dr. K.C. instead emphasized 
the veteran's joint complaints; however, service records 
themselves show joint complaints associated only with actual 
injury to the knee, and complaints of back tenderness 
associated with the typhoid reaction.  The IME stated the 
latter was consistent with a typhoid reaction.  The IME not 
only addressed the consistency of the veteran's in-service 
manifestations with post-typhoid injection reaction as 
opposed to rheumatic fever, but also noted that treatment for 
rheumatic fever was consistent with a period of 
hospitalization longer than the four days of in-service 
treatment, such as the 1945 post-service period of treatment 
for joint problems.

Dr. K.C. questioned the completeness, accuracy and/or 
competence of service records and personnel, in essence 
arguing that the lack of good records would, in part, explain 
why service records did not clearly document the veteran's 
bout of rheumatic fever.  There is no support for Dr. K.C.'s 
conclusion that service records were incomplete or that the 
veteran was not examined well.  

The Board here notes that the veteran's attorney has 
questioned how the IME opinion, offered after a review of 
records and not examination of the veteran, can be more 
probative than opinions offered by physicians such as Dr. 
Shaw and Dr. K.C.  Also, the Court, in November 1996, 
cautioned the Board and the RO as to the procedures to be 
adhered to in requesting an IME opinion.  The Court 
particularly noted that such requests must be impartial and 
not suggest any given result.  In that regard the Board notes 
that to the extent the IME request in the veteran's case set 
out facts pertinent to the veteran's credibility, the IME, in 
addressing specific questions pertinent to the likelihood of 
a relationship between rheumatic heart disease and service, 
to include in-service typhoid inoculation, did not comment on 
the veteran's credibility; rather, the IME focused on medical 
principles and specific negative and positive findings in the 
record in arriving at his conclusion.  It does not appear 
that the IME was in any way influenced by the credibility 
discussion in the opinion request.

In any case, the Board notes that the IME's opinion is 
consistent with the report of VA examination conducted in 
January 1998.  The latter is the most probative evidence in 
this record insofar as the examination was conducted by a 
board-certified cardiologist, clearly a professional with 
expertise pertinent to the matter before the Board, and in 
light of the fact that the January 1998 examiner reviewed a 
more complete evidentiary record than any other medical 
professional of record.  The examiner concurred with prior 
conclusions that the veteran had rheumatic heart disease that 
was clearly secondary to an episode of rheumatic fever.  
Consistent with the IME, the January 1998 examiner opined 
that the veteran's history of joint aches and pains, and his 
history of urticarial reaction with fever in service, did not 
fit a pattern of rheumatic fever.  The examiner indicated 
that rheumatic fever likely "if not almost certainly" 
preceded service, but, in any event, excluded the inservice 
symptoms as an episode of rheumatic fever.  That examiner 
unequivocally opined that the in-service typhoid injection 
had no connection to rheumatic fever and/or the development 
of valvular heart disease.

In sum, the clinical evidence is negative for onset of 
rheumatic fever in service, and both the IME and the January 
1998 VA examiners, individuals with expertise in rheumatology 
and/or cardiology, have opined that based on review of 
service and post-service records, the veteran did not have 
rheumatic fever in service.  As such opinions are consistent 
with each other and based on competent medical distinctions 
between the veteran's in-service manifestations and lack 
thereof as compared to general medical principles of the 
nature and course of rheumatic fever, the Board finds them 
more probative than statements made by Dr. Shaw, who appears 
to have based the opinion on an incorrect opinion, or 
Dr. K.C., who rejects the negative service evidence largely 
based on an assertion of incompleteness or inaccuracy.

In conclusion, all of the competent evidence establishes that 
rheumatic heart disease was related to rheumatic fever.  The 
most probative and preponderance of the competent evidence 
dissociates rheumatic fever from service.  The Board 
emphasizes that even were the record to contain evidence 
sufficient to establish pre-service rheumatic fever and 
overcome the presumption of soundness afforded the veteran, 
the absence of in-service note of any cardiac abnormality or 
diagnoses, or any identified cardiac disease for over a year 
after service does not support any plausible claim based on 
aggravation.  See 38 U.S.C.A. §§ 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.304(b), 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  The most competent and probative 
medical evidence does not otherwise link valvular heart 
disease, first diagnosed after any applicable presumptive 
period, to service.  See 38 C.F.R. § 3.303(d).

The Board notes that this is not a case where the evidence is 
in equipoise.  The Board has herein above considered the 
weight of all relevant evidence.  The preponderance of the 
evidence deemed probative in this case is against the 
veteran's claim and service connection for rheumatic heart 
disease is accordingly denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for rheumatic heart disease is denied.



			
	BARRY F. BOHAN	MICHAEL D. LYON
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals



			
	BARBARA B. COPELAND	RONALD BOSCH
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



Citation NR: 9734509	
Decision Date: 10/10/97		Archive Date: 10/16/97
DOCKET NO.  92-03 356	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Larry Weiser, Attorney


ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from July 1942 to January 
1943.  This matter comes to the Board of Veterans Appeals 
(Board) from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that the veteran had failed to 
submit new and material evidence to reopen claims of 
entitlement to service connection for rheumatic heart disease 
and rheumatic arthritis.  

In August 1992, the Board also found that new and material 
evidence had not been submitted, and denied the claims.  In 
November 1992, a motion for reconsideration was received; the 
motion was granted in February 1993.  

In September 1994, an expanded panel of the Board, after 
reopening the veterans claims, denied service connection for 
rheumatic heart disease and rheumatic arthritis.  The veteran 
appealed to the United States Court of Veterans Appeals 
(Court).  In November 1996, the Court affirmed the Boards 
denial of service connection for rheumatic arthritis, on the 
basis that new and material evidence had not been submitted.  
The Court, however, remanded the issue of entitlement to 
service connection for rheumatic heart disease for further 
development.  [citation redacted].  


REMAND

In reviewing the merits of this claim, the Court first found 
that the Board violated the Courts decision in Austin v. 
Brown, 6 Vet.App. 547 (1994), insofar as the record contained 
no indication that the veteran was expressly informed, 
directly or through his counsel, that he could submit 
additional evidence, and not just argument or comment, in 
response to a March 1994 independent medical opinion (IMO) 
obtained by the Board.  Rather, in January 1994, the Board 
had advised the veterans representative that the veteran 
would have an opportunity to comment on the [IMO] report 
before it [was] considered by the Board.  The Court, 
however, found that the veteran was not prejudiced by this 
deficiency, because his representative did, in fact, submit 
additional evidence, in the form of a May 1994 letter from a 
private physician, a Dr. Coleman, and stated that the letter 
complete[d] our comment in the above-referenced matter.  
Hence, the Court determined, no remand was in order because 
of the Austin violation.  Nonetheless, the Court held that a 
remand was required for other reasons.  

In the September 1994 reconsideration decision on appeal, the 
Board found that new and material evidence had been presented 
to reopen the veterans claim for service connection for 
rheumatic heart disease and proceeded to deny that claim on 
the merits.  The underlying August 1991 RO decision, however, 
had denied the veterans claim to reopen.  Although the 
veteran may have argued the merits of his claim before the 
Board, reviewed the IMO obtained by the Board, submitted 
additional evidence in rebuttal, and stated that he had 
nothing further to present, the Court stated that the Board 
was nevertheless required pursuant to Bernard v. Brown, 
4 Vet.App. 384 (1993), after finding that new and material 
evidence had been submitted, to ask the veteran if he 
objected to Board adjudication in the first instance.  
Alternatively, failing to make that inquiry of the veteran, 
the Board decision should, pursuant to Bernard, have 
explained, as part of its statement of reasons or bases, why 
there was no prejudice to the veteran from its adjudication 
of the claim on the merits without first remanding the matter 
to the RO.  This was required not only because the RO had not 
adjudicated the merits, but also because (1) additional 
evidence had been received by the Board and (2) additional 
factual development was required, and later obtained, to 
assess the validity of the veterans new assertion regarding 
rheumatic fever.  Moreover, in a case such as this, where the 
Board decided a question that was not decided by the RO and 
undertook additional factual development, the Board was 
required, but failed, to apply VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992), especially because that opinion had been 
quoted with approval in Bernard.  

In addition, the Court noted, the Board failed to comply with 
the provisions of BVA Chairmans Memorandum No. 01-94-19, 
Processing of Appeals Affected by Thurber v. Brown, 
5 Vet.App. 119 (1193) (Sept. 8, 1994), which adopted the 
procedure in 38 C.F.R. § 20.1304(c) relating to a VA 
claimants right to have certain additional evidence he or 
she submits to the Board first considered by an RO.  (Note 
that this Chairmans Memorandum was rescinded by Chairmans 
Memorandum No. 01-96-29 (Nov. 5, 1996), because it had been 
replaced by material contained in new BVA Handbook 8440 
(Sept. 18, 1996)).  In this case, the veteran submitted 
rebuttal evidenceDr. Colemans May 1994 reportthat the 
Board accepted.  Hence, the Board has by rule adopted a 
procedure, which was not followed in this case, where after 
the Board proposes reliance upon Thurber evidence and the 
veteran submits evidence in response, the case will be 
returned to the RO for adjudication unless the Board receives 
a written waiver of consideration by the agency of original 
jurisdiction.  Accordingly, the Board decision was vacated 
and the matter was remanded for the Board to proceed pursuant 
to the September 1994 BVA Memorandum and 38 C.F.R. 
§ 20.1304(c), as well as the Courts precedential opinions in 
Austin and Daniels v. Brown, 9 Vet.App. 348 (1996) (the 
application of the good cause requirement in section 
20.1304(a), (b), to a Thurber situation violates the fair-
process principles underlying Thurber and Austin).

Finally, the Court found that a remand was required in this 
case to satisfy the duty to assist and the 38 U.S.C.A. 
§ 5103(a) duty to notify the veteran regarding the 
procurement and submission of certain additional evidence.  
The Court also noted that, if the Board or the RO on remand 
wished to utilize an IMO, it must be obtained by a process 
that presents the question(s) in a neutral and objective 
manner, expressing only those facts that are relevant to the 
question(s) posed.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
heart disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain a March 1943 report of the 
veterans hospitalization at Milwaukee 
General Hospital.  The RO should provide 
the veteran and his representative an 
opportunity to present any additional 
evidence or argument.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the veteran and his 
representative should be notified.  38 
C.F.R. § 3.159.

2.  The RO should notify the veteran that 
he should submit a direct statement from 
Dr. Limber to the effect that there may 
be a causal link between the medication 
the veteran received in service and his 
present heart condition. 

3.  Then, the RO should schedule the 
veteran for a comprehensive examination 
by a board-certified cardiologist, if 
available and feasible, to determine the 
nature and extent of any cardiac 
disorders.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  It is 
requested that the examiner determine 
whether the veteran has a heart disease 
and, if possible, when it was first 
manifested.  Following a review of the 
veterans medical history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
heart disease was due to rheumatic fever 
or a typhoid shot in service.  A complete 
rationale for any opinion expressed must 
be provided.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
rheumatic heart disease.

5.  If the RO denies service connection 
for rheumatic heart disease, the veteran 
should be asked whether he still desires 
a hearing before the Board, and, if so, 
whether he desires the hearing in 
Washington, D.C., or at the RO.  The RO 
should respond accordingly.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, he and his representative should be 
issued a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to reply.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


			
	F. JUDGE FLOWERS	MICHAEL D. LYON


		
	RICHARD B. STANDEFER



			
	HOLLY E. MOEHLMANN	JACK W. BLASINGAME


		
	BARBARA B. COPELAND


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 2 -


